DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 02/09/2021. In the paper of 02/09/2021, Applicant amended claims 1-2 and canceled claims 3-7.

Response to Arguments
Withdrawn Rejections
The rejection of claims 1-2, 8-9, 13-14, 19 and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waiblinger et al. (2008, European Food Research and Technology, 226(5), pp.1221-1228) in view of Shou et al. (2004, Molecular Breeding, 13(2), 201-208) and Reiting et al. (2007, Journal fur Verbraucherschutz und Lebensmittelsicherheit, 2(2):116-121) is withdrawn based on the amendments made to claims 1-2.
The rejection of claims 1-2, 8-9, 13-14, 19 and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waiblinger et al. (2008, European Food Research and Technology, 226(5), pp.1221-1228) in view of Shou et al. (2004, Molecular Breeding, 13(2), 201-208) and Reiting et al. (2007, Journal fur Verbraucherschutz und Lebensmittelsicherheit, 2(2):116-121) is withdrawn based on the amendments made to claims 1-2.
The rejection of claims 15 and 20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waiblinger et al. (2008, European Food Research and Technology, 226(5), pp.1221-1228) in view of Shou et al. (2004, Molecular Breeding, 13(2), 201-208) and Reiting et al. (2007, Journal fur Verbraucherschutz und Lebensmittelsicherheit, 2(2):116-121) as applied to claim 14 above and further in view of Mano et al. (2009, J Agric Food Chem. 57(1):26-37) is withdrawn based on the amendments made to claim 14.
The rejection of claims 1, 8, 13-14 and 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bako et al. (Epub August 17, 2010, Plant breeding, 130(1), pp.41-45) as evidenced by Farhoud 
The rejection of claims 2, 9 and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shou et al. (2004, Molecular Breeding, 13(2), 201-208) in view of Reiting et al. (2007, Journal fur Verbraucherschutz und Lebensmittelsicherheit, 2(2):116-121) is withdrawn based on the amendments made to claim 2. 
The rejection of claims 15 and 20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bako et al. (Epub August 17, 2010, Plant breeding, 130(1), pp.41-45) in view of UcKun (2007, Master’s Thesis, Middle East Technical University) and Reiting et al. (2007, Journal fur Verbraucherschutz und Lebensmittelsicherheit, 2(2):116-121)) as applied to claim 14 above, and further in view of Mano et al. (2009, J Agric Food Chem. 57(1):26-37) is withdrawn based on the amendments made to claim 14.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claims 1-2, 14 and 21 each recite the limitation “SB-GKAF terminator sequence”. The specification on page 5, line 16 and the published application US2018/0327868A1 on para [0019], disclose “SEQ ID NO: 1 is the sequence of the SB-GKAF terminator”. 
Accordingly, the limitation “SB-GKAF terminator sequence” in claims 1-2, 14 and 21 is construed as being drawn to SEQ ID NO: 1.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The limitation “SB-GKAF terminator sequence” is construed as referring to SEQ ID NO: 1, a sorghum bicolor gamma kafirin (SB-GKAF) terminator sequence”. 
The instant SEQ ID NO: 1 (462 bp) is free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Claims 1-2 and 8-24 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 16, 2021